Name: Regulation (EEC) No 2603/69 of the Council of 20 December 1969 establishing common rules for exports
 Type: Regulation
 Subject Matter: trade;  information technology and data processing;  EU institutions and European civil service;  international affairs;  tariff policy
 Date Published: nan

 Avis juridique important|31969R2603Regulation (EEC) No 2603/69 of the Council of 20 December 1969 establishing common rules for exports Official Journal L 324 , 27/12/1969 P. 0025 - 0033 Finnish special edition: Chapter 11 Volume 1 P. 0037 Danish special edition: Series I Chapter 1969(II) P. 0573 Swedish special edition: Chapter 11 Volume 1 P. 0037 English special edition: Series I Chapter 1969(II) P. 0590 Greek special edition: Chapter 11 Volume 1 P. 0101 Spanish special edition: Chapter 11 Volume 1 P. 0060 Portuguese special edition Chapter 11 Volume 1 P. 0060 REGULATION (EEC) No 2603/69 OF THE COUNCIL of 20 December 1969 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 111 and 113 thereof; Having regard to the instruments establishing common organisation of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle that quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments; Having regard to the proposal from the Commission; Whereas, after the transitional period has ended, the common commercial policy must be based on uniform principles, inter alia as regards exports ; and whereas implementation of this policy necessarily involves its progressive standardisation during the transitional period; Whereas common rules should therefore be established for exports from the EEC; Whereas exports are almost completely liberalised in all the Member States ; whereas it is therefore possible to accept as a Community principle that exports to third countries are not subject to any quantitative restriction, subject to the exceptions provided for in this Regulation and without prejudice to such measures as Member States may take in conformity with the Treaty; Whereas the Commission must be informed if, as a result of unusual developments on the market, a Member State considers that protective measures might be necessary; Whereas it is essential that examination should take place at Community level, in particular on the basis of any such information and within an advisory committee, of export terms and conditions, of export trends, of the various aspects of the economic and commercial situation, and of the measures, if any, to be taken; Whereas it may become apparent from this examination that the Community should exercise surveillance over certain exports, or that interim protective measures should be introduced as a safeguard against unforeseen practices ; whereas the need for rapid and effective action makes it justifiable for the Commission to be empowered to decide upon such measures, but without prejudice to the subsequent position of the Council, whose responsibility it is to adopt a policy consistent with the interests of the Community; Whereas any protective measures necessitated by the interests of the Community should be adopted with due regard for existing international obligations; Whereas it is desirable that Member States be impowered, in certain circumstances and provided that their actions are on an interim basis only, to take protective measures individually; Whereas it is desirable that while such protective measures are in operation there should be an opportunity for consultation for the purpose of examining the effects of the measures and of ascertaining whether the conditions for their application are still satisfied; Whereas certain products should be provisionally excluded from Community liberalisation until the Council shall have acted to establish common rules in respect of those products; Whereas this Regulation is to apply to all products, whether industrial or agricultural ; whereas its operation should be complementary to that of the instruments establishing common organisation of agricultural markets, and to that of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; whereas any overlap between the provisions of this Regulation and the provisions of those instruments, particularly the protective clauses thereof, must however be avoided; HAS ADOPTED THIS REGULATION: TITLE I Basic principle Article 1 The exportation of products from the European Economic Community to third countries shall be free, that is to say, they shall, not be subject to any quantitative restriction, with the exception of those restrictions which are applied in conformity with the provisions of this Regulation. TITLE II Community information and consultation procedure Article 2 If, as a result of any unusual developments on the market, a Member State considers that protective measures within the meaning of Title III might be necessary, it shall so notify the Commission, which shall advise the other Member States. Article 3 1. Consultations may be held at any time, either at the request of a Member State or on the initiative of the Commission. 2. Consultations shall take place within four working days following receipt by the Commission of the notification provided for in Article 2, and in all cases before the introduction of any measure pursuant to Articles 5 to 7. Article 4 1. Consultation shall take place within an advisory committee (hereinafter called "the Committee"), which shall consist of representatives of each Member State with a representative of the Commission as Chairman. 2. The Committee shall meet when convened by its Chairman. He shall provide all the Member States, as promptly as possible, with all relevant information. 3. Consultation shall in particular cover: (a) terms and conditions of export, export trends, and the various aspects of the economic and commercial situation as regards the product in question; (b) the measures, if any, to be adopted. Article 5 For the purpose of assessing the economic and commercial situation as regards a particular product, the Commission may request Member States to supply statistical data on market trends in that product and, to this end, acting in accordance with their national legislation and with a procedure to be specified by the Commission, to exercise surveillance over exports of such product. Member States shall take whatever steps are necessary in order to give effect to requests from the Commission and shall forward to the Commission the data requested. The Commission shall inform the other Member States. TITLE III Protective measures Article 6 1. In order to prevent a critical situation from arising on account of a shortage of essential products, or to remedy such a situation, and where Community interests call for immediate intervention, the Commission, acting at the request of a Member State or on its own initiative, and taking account of the nature of the products and of the other particular features of the transactions in question, may make the export of a product subject to the production of an export authorisation, the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down pending subsequent action by the Council under Article 7. 2. The Council and the Member States shall be notified of the measures taken. Such measures shall take effect immediately. 3. The measures may be limited to exports to certain countries or to exports from certain regions of the Community. They shall not affect products already on their way to the Community frontier. 4. Where intervention by the Commission has been requested by a Member State, the Commission shall take a decision within a maximum of five working days of receipt of such request. Should the Commission refuse to give effect to the request, it shall forthwith communicate its decision to the Council, which may, acting by a qualified majority, decide differently. 5. Any Member State may, within twelve working days of the day of their communication to the Member States, refer the measures taken to the Council. The Council may, acting by a qualified majority, decide that different action be taken. 6. Where the Commission has acted pursuant to paragraph 1, it shall, not later than twelve working days following the entry into force of the measure which it has taken, make a proposal to the Council on appropriate measures as provided for in Article 7. If, at the end of six weeks following the entry into force of the measure, taken by the Commission, the Council has taken no decision on this proposal, the measure in question shall be deemed revoked. Article 7 1. Where the interests of the Community so require, the Council may, acting by a qualified majority on a proposal from the Commission, adopt appropriate measures: - to prevent a critical situation from arising owing to a shortage of essential products, or to remedy such a situation; - to allow international undertakings entered into by the Community or all the Member States to be fulfilled, in particular those relating to trade in primary products. 2. Such measures may be limited to exports to certain countries or to exports from certain regions of the Community. They shall not affect products already on their way to the Community frontier. 3. When quantitative restrictions on exports are introduced, account shall be taken in particular of: - the volume of goods exported under contracts concluded on normal terms and conditions before the entry into force of a protective measure within the meaning of this Title and notified by the Member State concerned to the Commission in conformity with its national laws ; and - the need to avoid jeopardising achievement of the aim pursued in introducing quantitative restrictions. Article 8 1. Where a Member State considers that there exists in its territory a situation such as that defined as regards the Community in Article 6 (1), it may, as an interim protective measure, make the export of a product subject to the production of an export authorisation, the granting of which shall be governed by such provisions and subject to such limits as that Member State shall lay down. 2. The Member State shall take such a measure after hearing the opinions expressed in the Committee or, where urgency precludes such a procedure, after notifying the Commission. The latter shall advise the other Member States. 3. The Commission shall be notified by telex of the measure immediately following its adoption ; such notification shall be equivalent to a request within the meaning of Article 6 (4). The measure shall operate only until the coming into operation of the decision taken by the Commission. 4. The provisions of this Article shall apply until 31 December 1972. Before that date the Council shall, by a qualified majority on a proposal from the Commission, decide on the adjustments to be made thereto. Article 9 1. While any measure referred to in Articles 6 to 8 is in operation, consultations within the Committee shall be held, either at the request of a Member State or on the initiative of the Commission. The purpose of such consultations shall be: (a) to examine the effects of the measures; (b) to ascertain whether the conditions for its application are still satisfied. 2. Where the Commission considers that any measure provided for in Article 6 or in Article 7 should be revoked or amended, it shall proceed as follows: (a) where the Council has taken no decision on a measure taken by the Commission, the latter shall amend or revoke such measure forthwith and shall immediately deliver a report to the Council; (b) in all other cases, the Commission shall propose to the Council that the measures adopted by the Council be revoked or amended. The Council shall act by a qualified majority. TITLE IV Transitional and final provisions Article 10 Until such time as the Council, acting by a qualified majority on a proposal from the Commission, shall have introduced common rules in respect of the products listed in the Annex to this Regulation, the principle of freedom of export from the Community as laid down in Article 1 shall not apply to those products. Article 11 Without prejudice to other Community provisions, this Regulation shall not preclude the adoption or application by a Member State of quantitative restrictions on exports on grounds of public morality, public policy or public security ; the protection of health and life of humans, animals or plants ; the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property. Article 12 1. This Regulation shall be without prejudice to the operation of the instruments establishing common organisation of agricultural markets, or of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; it shall operate by way of complement to those instruments. 2. However, in the case of products covered by such instruments, the provisions of Articles 6 and 8 shall not apply to those in respect of which the Community rules on trade with third countries make provision for the application of quantitative export restrictions. The provisions of Article 5 shall not apply to those products in respect of which such rules require the production of a licence or other export document. Article 13 This Regulation shall enter into force on 31 December 1969. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1969. For the Council The President H. J. DE KOSTER ANNEX >PIC FILE= "T0001994""PIC FILE= "T0001995"> >PIC FILE= "T0001996"> >PIC FILE= "T0001997">